Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 1 of 17. PageID #: 4905




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

   OUTDOOR PRODUCT INNOVATIONS,                        ) CASE NO. 1:18-CV-02457
   INC.                                                )
                                                       ) JUDGE GAUGHAN
                            Plaintiff                  )
                                                       )
   vs.                                                 )
                                                       )
   JEST TEXTILES, INC., ET AL.                         )
                                                       )
                     Defendants.
   _______________________________________________________________________________

                            DEFENDANT’S REPLY BRIEF IN
                          SUPPORT OF SUMMARY JUDGMENT
   _______________________________________________________________________________

             Defendant Jest Textiles, Inc. (“Jest” or “Seller”), by and through its undersigned counsel,

   hereby files its Reply Brief in Support of its Motion for Summary Judgment in the above-captioned

   matter.

   I.        LAW AND ARGUMENT

             Jest, the party injured by Plaintiff’s breach of contract, is entitled to the benefit of the

   bargain - to be placed in as good a position as it would have been in had the contract been fully

   performed. Rasnick v. Tubbs, 126 Ohio App.3d 431, 435, 437 (1998); Nobs Chemical, U.S.A.,

   Inc. v. Koppers Co., Inc., 616 F.2d 212 (1980); Wells Fargo Bank, N.A. v. U.S., 88 F.3d 1012,

   1021 (1996); Restatement of the Law 2d, Contracts (1981) 102–103, § 344. Under Ohio’s

   U.C.C., Jest is also entitled to recover all “incidental damages” as a result of a breaching buyer

   like Plaintiff, including all expenses, charges or damages “otherwise resulting from the breach.”

   R.C. 1302.84. As set forth in Jest’s Motion for Summary Judgment, Jest has suffered substantial

   damages as a result of Plaintiff’s breaches. Jest’s damages are as follows: Product $154,829.95;

                                                      1
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 2 of 17. PageID #: 4906




   Storage and extra freight $363,485.22; Duty charges $488,622.26; VAT taxes $472,770.10; and

   VAT penalty $472,770.10. See MSJ Exhibit “1.” The Court should grant Jest’s Motion for

   summary judgment, awarding it $1,952,478.03, plus 18% interest, costs and attorneys’ fees.

              A.   PLAINTIFF ACCEPTED ALL GOODS

          The simple facts are that Plaintiff received 155,558 hunting blinds, but never timely or

   fully paid Jest. While Plaintiff seeks to distract the Court with misdirection, this simple truth

   remains a constant. Plaintiff received all product and never timely or fully paid Jest.

          Plaintiff admits receiving and accepting 155,558 hunting blinds. See Depo. Levis, p. 56-

   58. Plaintiff testified that: “I agree that there is no undelivered product to the best of my

   knowledge….” Id. Furthermore, Plaintiff does not claim that it rejected the goods or informed

   Jest of any rejection.   That is the end of the issue - Plaintiff accepted the goods and never

   rejected them. R.C. 1302.65.      A buyer cannot accept the goods, but refuse to pay for them.

   Marley Cooling Tower Co. v. Caldwell Energy and Environmental, Inc., 280 F.Supp.2d 651; 51

   U.C.C. Rep.Serv.2d 376; R.C. 1302.65. The “buyer must pay at the contract rate for any

   goods accepted.” R.C. 1302.65 (emphasis added). As a matter law, Jest is entitled to full

   payment and its Motion for Summary Judgment should be granted.

          B.       BATTLE OF THE FORMS

          In its Brief, Plaintiff makes a half-hearted battle of the forms argument; however,

   Plaintiff’s argument literally ignores the key language of Ohio’s U.C.C. statute. As between

   businesses, any additional “terms become part of the contract unless one of the following

   applies:

          (1) The offer expressly limits acceptance to the terms of the offer.
          (2) They materially alter it.
          (3) Notification of objection to them has already been given or is given within a

                                                    2
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 3 of 17. PageID #: 4907




          reasonable time after notice of them is received.”

   R.C. 1302.10; U.C.C. 2-2-7.     The baseline is that all the terms in the invoices automatically

   become part of the parties’ contract unless an exception applies.         As between merchants,

   additional terms are presumed to be included in the contract under U.C.C. § 2–207(2); therefore,

   the party opposing the inclusion of that term has the burden of proving that its inclusion will

   materially alter the contract. American Ins. Co., 978 F.2d at 1192 n. 9; Comark Merchandising,

   Inc. v. Highland Group, Inc., 932 F.2d 1196, 1201 (7th Cir.1991).         The burden is upon the

   Plaintiff to prove that some term will materially alter the contract. Here, Plaintiff does not meet

   its burden.

          Plaintiff does not argue that their offer was expressly limited, nor do they claim to have

   provided notice of objection to any terms. Thus, Plaintiff’s sole argument is that the invoice

   terms “materially alter” the contract. However, there was no material alteration of the terms.

   The product prices remain the same. The actual products being sold remain the same. The sales

   were all C.I.F. There was no material change.

          The Courts have addressed what constitutes a material alteration under the U.C.C.

   numerous times. In determining what is a material alteration, comment 5 to U.C.C. § 2–207 (i.e.

   R.C. 1302.10) specifically cross-references U.C.C. § 2–719, which provides, in pertinent part,

   that as long as a clause is reasonable under U.C.C. § 2–719, it does not materially alter a contact

   under U.C.C. § 2–207. The Courts hold that a “material alteration in a contract between

   merchants results in surprise or hardship if incorporated without express awareness of the other

   party…” Goodyear Tire & Rubber Co. v. Chiles Power Supply, Inc., 7 F.Supp.2d 954, (1998)

   (emphasis added). In order to constitute a material alteration, the terms must be unreasonable,

   surprising or cause a hardship. None of Jest’s terms meet that severe test.

                                                   3
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 4 of 17. PageID #: 4908




                   1.      CHARGING INTEREST IS NOT A MATERIAL ALTERATION

           The charging of interest is not a material alteration. Courts hold that a clause that

   provides for 18% interest to the damaged seller (i.e. Jest) is not a material alteration of the terms.

   “We conclude that the provisions for interest, included upon the invoice, are additional terms on

   a written confirmation. They become part of the contract inasmuch as… the the additional term

   does not materially alter the contract…” Elgin Steel, Inc. v. Perfection Manufacturing

   Corporation (5th Dist. Case No. CA-1955), 1981 WL 622253, UCC Rep.Serv.2d 545; See

   Crown Foodservice Group, Inc. v. Hughes (S.D. Ohio 1999), 1999 WL 33117269. Thus, 18%

   interest, which is the same amount of interest in Jest’s invoices, has been found by the Courts not

   to materially alter the contract. Id. It is part of the terms.

                   2.      ATTORNEY’S FEES CLAUSE IS NOT A MATERIAL ALTERATION

           Similarly, the Courts have also found that an attorney’s fees provision in favor of an

   injured seller - like Jest - is not a material alteration to the terms. “Defendants have failed to

   demonstrate unreasonable surprise or hardship, the Court concludes that the interest and

   attorneys' fees provisions did not materially alter the parties' agreement…” Rocheux Intern.

   of N.J., Inc. v. U.S. Merchants Financial Group, Inc. 741 F.Supp.2d 651, 72 UCC Rep.Serv.2d

   1048, (2010) (Emphasis added). Thus, a provision awarding attorney’s fees to an injured seller

   who is forced to bring a claim to recover damages is not a material alteration to a contract.

                   3.      LIMITATION OF REMEDIES IS NOT A MATERIAL ALTERATION

           Similarly, limitations or restrictions on the buyer’s remedies or right of recovery is not a

   material alteration. Ohio’s U.C.C. statute states that an invoice from a seller “may limit or alter

   the measure of damages recoverable ... as by limiting the buyer’s remedies to return of the goods

   and repayment of the price or to repair and replacement of non-conforming goods or parts.”

                                                       4
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 5 of 17. PageID #: 4909




   R.C.§ 1302.93(A)(1)(codifying UCC § 2–719). In Goddard v. General Motors Corp., 60 Ohio

   St.2d 41 (1979), the Ohio Supreme Court held that even in the consumer sale context, a seller

   may limit or restrict the remedies or damages a buyer may pursue. Thus, the types of damages

   that may be recovered or the timing of a claim for damages does not materially alter the parties’

   contract.

          Plaintiff has failed to meet its burden to show any term materially alters the contract. As

   set forth above, a seller’s terms for 18% interest, attorney’s fees and limitations on recovery have

   all been found to be valid contract terms that do not materially alter the contract. Finally, the

   Court should note that there is also nothing in the Plaintiff’s Purchase orders that contradicts

   Jest’s terms. As a matter of law, Jest’s Motion for Summary Judgment should be granted. Elgin

   Steel; Rocheux Intern; Goddard.

          C.      PAYMENT DUE BEFORE SHIPMENT

          Plaintiff is all over the map on the payment terms. Was it 50% deposit / 50% on

   shipment? Was it 10% deposit / 90% on shipment? Was it 50% deposit / 50% when order is

   within 4 days of port? Plaintiff cannot even explain what it thought the terms were. Regardless

   of what Plaintiff argues now, the sales terms were all C.I.F. The law is that C.I.F. sales require

   full payment upon delivery to the docks in China for shipment. Thames & Mersey Marine Ins.

   Co. v. U.S., 237 U.S. 19 (1915); Warner Bros. & Co. v. Israel, 101 F.2d 59 (1939). That is the

   law and it is not subject to debate. Id. As the United Supreme Court held:

          The requirements of exportation are reflected in the familiar ‘C. I. F’. contract
          (that is, at a price to cover cost, insurance, and freight), which has ‘its recognized
          legal incidents, one of which is that the shipper fulfills his obligation when he
          has put the cargo on board…

   Thames & Mersey Marine Ins. Co. v. U.S., 237 U.S. 19 (1915); See Warner Bros. & Co. v.


                                                    5
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 6 of 17. PageID #: 4910




   Israel, 101 F.2d 59 (1939). Delivery is not required to entitle the seller to full payment.

           In order to become entitled to payment of the purchase price under the
           ordinary c. i. f. contract, of course, such delivery of the goods would not be a
           condition precedent to be performed at the risk of the seller. Nor is it made so
           merely because the obligation to contract for the carriage is expressed in the form
           of delivery of the goods at a designated place

   Warner Bros. The shipper, Jest, fulfills its obligation once the product is delivered to the

   shipping vessel in China. Delivery is not a condition of payment. Id.

           Plaintiff’ own P.O. terms are C.I.F. requiring full payment upon delivery to the docks in

   China. Moreover, Plaintiff acknowledged its obligation to pay in full upon shipment. In July

   2018, Plaintiff stated that Jest will “Receive money only when containers hit the water and

   then 75% will be paid as we have already paid 25%.” See Jest’s BIO Exhibits “2” and Exhibit

   “7.’ Again, Jest disputes this random 25% deposit / 75% on shipment split in the email, but the

   allocations are ultimately irrelevant. The key is that Plaintiff admits Jest was to be paid in full

   (25% + 75% = 100%) when the shipments hit the water in China. Plaintiff knew full payment

   was required no later than shipping from China (i.e. hitting the water), but Plaintiff never timely

   or fully paid Jest. Id.

           Plaintiff repeatedly breached and never paid the full amount before shipping. In direct

   conflict with the law, the C.I.F. terms and Plaintiff’s aforementioned admissions, Plaintiff

   refused to pay Jest at all. In September 2018, Plaintiff clearly admits breaching the parties’

   agreement (contradicting its own former admissions) stating, “no more money until I get those

   9 containers.”




                                                    6
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 7 of 17. PageID #: 4911




   See Jest BIO Exhibits “3” and “7.” Plaintiff clearly breached the parties’ contract. This email is

   direct evidence that Plaintiff was refusing to pay anything. Plaintiff never paid when the product

   was delivered to the docks in China. Plaintiff never paid when the product was shipped from

   China. Plaintiff never paid when the product hit the water. Plaintiff never paid when the product

   was 4 days from the U.S. port. Plaintiff never paid when the product was in the U.S. Plaintiff

   did not pay - stating “no more money until I get those 9 containers.” Jest’s Motion for Summary

   Judgment should be granted.

          D.      PLAINTIFF KNEW WHEN THE GOODS SHIPPED AND RECEIVED THE
                  BILLS OF LADING

          In an effort to manufacture some defense, Plaintiff unbelievably claims that it did not

   know when the goods shipped from China and it never received bills of lading. See Plaintiff’s

   BIO, pgs. 10-11. That is an outright fabrication. See Emails between Plaintiff and Jest attached

   hereto as Exhibits “1” and “2.” Plaintiff was provided with all the sail dates, updated on all

   sailings and received the bills of lading. In fact, Plaintiff was provided with a full schedule of

   ship dates, containers and arrival dates.




                                                   7
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 8 of 17. PageID #: 4912




   See Exhibit “1”, p. 4. Plaintiff knew when each order was loaded and shipped. Sadly, Plaintiff

   is simply misrepresenting the facts to the Court. Plaintiff also received the bills of lading 1

   releasing the goods to it for all orders it paid for. See Exhibit “2” series of deliveries of bills of

   lading. Plaintiff never timely or fully paid for the hunting blinds despite actual knowledge of

   each shipment date and receipt of the bills of lading. Jest is entitled to summary judgment in its

   favor for $1,952,478.03, plus interest, costs and attorneys’ fees.

            E.     PLAINTIFF NEVER CANCELLED THE ORDERS

            Plaintiff takes the galling position that the orders should have been cancelled if duty was

   owed. Three problems with this position: Plaintiff never cancelled the orders, Plaintiff actually

   has all the product and Plaintiff ordered it C.I.F., which requires it to pay duty.

            Kerry Forsdahl, owner of Jest, testified about this very issue in her deposition:




   1
       In the emails and correspondence, Bill of Lading is often referred to as “BOL.”
                                                    8
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 9 of 17. PageID #: 4913




   Jest instructed Plaintiff to cancel the orders, but Plaintiff never did.   Additionally, as set forth

   above, Plaintiff already has all the product, “I agree that there is no undelivered product to the

   best of my knowledge….” See Depo Levis, p. 56-8. Again, a buyer cannot accept the goods, but

   refuse to pay for them. Marley Cooling Tower Co. v. Caldwell Energy and Environmental, Inc.,

   280 F.Supp.2d 651; 51 UCC Rep.Serv.2d 376. The “buyer must pay at the contract rate for any

   goods accepted.” R.C. 1302.

          Finally, as set forth in Jest’s Motion’s when a buyer orders goods C.I.F., the buyer is

   responsible for all duty, taxes and import charges. Continental Ore Corp. v. U. S., 191 Ct.Cl. 100

   (1970); 423 F.2d 1248, 7 UCC Rep.Serv. 440; See Also Mexican Produce Co. v. Sea-Land

   Service, Inc., 429 F.Supp. 552 (1974); Gradmann & Holler v. Continental Lines S.A., 504 F.

   Supp. 785 (1980); Revised American Foreign Trade Definitions (1941); Commercial Law, 2nd

   Ed. (Oxford Press 2016) p. 547-548; The Law as to C.I.F. Contracts, H. Goitein, (Yale Law

   1924); C.I.F. CONTRACTS IN INTERNATIONAL COMMERCE, 53 Harv. L. Rev. 792.


                                                    9
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 10 of 17. PageID #: 4914




   Buyer’s remorse is not a defense. The Ohio Supreme Court held that it is not the responsibility

   or function of the courts to rewrite a parties' contract in order to provide for a more equitable

   result. Aultman Hosp. Assn. v. Community Mut. Ins. Co. (1989), 46 Ohio St.3d 51, 54-55. As the

   U.S. Supreme Court held nearly 150 years ago:

          It will not do for a man to enter into a contract, and, when called upon to respond
          to its obligations, to say that he did not read it when he signed it, or did not know
          what it contained. If this were permitted, contracts would not be worth the
          paper on which they are written. But such is not the law. A contractor must
          stand by the words of his contract; and, if he will not read what he signs, he
          alone is responsible for his omission.

   Upton v. Tribilcock, 91 U.S. 45 (1875); See Preferred Capital, Inc. v. Power Eng. Group, Inc.,

   112 Ohio St.3d 429, 2007-Ohio-257, 860 N.E.2d 741, ¶ 10. The Ohio Supreme Court has long

   recognized that “where a contract is plain and unambiguous, it does not become ambiguous by

   reason of the fact that in its operation it will work a hardship upon one of the parties thereto and

   a corresponding advantage to the other, [and] that it is not the province of courts to

   relieve parties of improvident contracts.” Ohio Crane Co. v. Hicks (1924), 110 Ohio St. 168,

   172, 143 N.E. 388. Furthermore, the “…courts are powerless to save a competent person from

   the effects of his own voluntary agreement.” Ullmann v. May (1947), 147 Ohio St. 468, 476, 34

   O.O. 384, 72 N.E.2d 63. Where sophisticated parties enter into a commercial contract from

   equal bargaining positions and the contract authorizes a result the courts are bound to enforce it.

   Joseph J. Freed v. Cassinelli (1986), 23 Ohio St.3d 94. The same holds true here. The C.I.F.

   designation is on the Plaintiff’s own purchase orders and that requires the buyer to pay duty. See

   MSJ Exhibit “2.” A party is bound by the terms of its contract. Upton; Preferred Capital, Inc.;

   Ullman; Joseph J. Freed. In this case, Plaintiff is liable to Jest for $488,622.66 2 relating to duty

   charges. Plaintiff’s arguments are legally and factually unsupported and Jest’s Motion should be


                                                    10
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 11 of 17. PageID #: 4915




   granted.

             F.       PLAINTIFF’S FLAWED MATH

             Plaintiff repeatedly argues that it is not possible that Jest is owed money because it paid

   $5,705,527.31 and ordered $5,653,934.82 of product.                Plaintiff ignores duty charges, extra

   freight charges, storage and VAT charges to make this argument.

             Additionally, Plaintiff conveniently fails to inform the Court that it never paid $584,000

   until 2019 (months after all the product had been delivered and nearly 6 months after its lawsuit

   had been filed). Those late payments were after Jest had incurred storage charges, duty, extra

   freight and additional damages. Finally, during the project, but before the lawsuit, hundreds of

   thousands of dollars paid by Plaintiff were payments for duty and extra freight. Thus, the

   payments made by Plaintiff did not get applied solely to product. Thus, there still remains

   unpaid product and Jest is still owed payment. As set forth in all the prior briefing, Jest is owed:

   Product                            $154,829.95;

   Storage and extra freight          $363,485.22;

   Duty charges                       $488,622.26;

   VAT taxes                          $472,770.10; and

   VAT penalty                        $472,770.10

   __________________________________________

                                      $1,952,478.03

   Jest’s Motion for summary judgment should be granted awarding Jest $1,952,478.03, plus 18%

   interest, costs and attorneys’ fees per the contract.




   2
       This sum is as of September 23, 2019, but interest and penalties continue to accrue.
                                                         11
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 12 of 17. PageID #: 4916




          G.      EXTRA FREIGHT

          Legally, the term “freight” in a C.I.F. contract refers to maritime “freight” of ocean

   shipping on a vessel. Matter of Commonwealth Oil Refining Co., Inc., 734 F.2d 1079 (1984).

   Freight, in C.I.F. does not include ground transport. See Jest BIO, Exhibit “1.” Once the goods

   get to the U.S., the buyer must receive the goods upon arrival, handle and pay for all subsequent

   movements of the goods, including taking delivery. Continental Ore Corp. v. U. S., 191 Ct.Cl.

   100 (1970); 423 F.2d 1248, 7 UCC Rep.Serv. 440; See Also Revised American Foreign Trade

   Definitions (1941); Commercial Law, 2nd Ed. (Oxford Press 2016) p. 547-548; Mexican

   Produce Co. v. Sea-Land Service, Inc., 429 F.Supp. 552 (1974); Gradmann & Holler v.

   Continental Lines S.A., 504 F. Supp. 785 (1980); The Law as to C.I.F. Contracts, H. Goitein,

   (Yale Law 1924). During the job Plaintiff opted to do the shipping itself within the U.S. via

   trucking and demanded a credit from Jest (which it gave) for the rail shipping. See Jest BIO,

   Exhibit “1.”

          Plaintiff believed it could save money and ship internally within the U.S. more

   effectively by doing it itself. So, Plaintiff asked Jest to terminate (shipping ends) all shipments

   in Long Beach, California, not Cleveland, Ohio. See Affidavit of Maryann Vinci attached to

   BIO as Exhibit “1.”




                                                   12
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 13 of 17. PageID #: 4917




   Plaintiff entered into its own independent trucking contract with Amware for internal U.S.

   shipping. See Jest BIO, Exhibits “4” and “5.” Plaintiff attempted to handle its own logistics and

   shipping within the U.S., but had disastrous results. See Jest BIO, Exhibits “1” and “5.” As a

   result of Plaintiff’s inability to handle the truck shipping on its own, it fired Amware, asked Jest

   to perform the trucking and Plaintiff agreed to pay for trucking freight. See Exhibit “1.”




   See Text attached to Jest BIO as Exhibit “6.”         Plaintiff knew it was paying for trucking

   acknowledging the costs as $4,100 per load, plus transload, minus the $900 for the train. Id. Jest

   explained that the cost to Plaintiff would be $4700-$5700. No different than Plaintiff’s direct

   contract with Amware for trucking, which Plaintiff was paying for, it agreed to pay Jest this add

   on to do the shipping via truck. Id. Plaintiff also then wanted Jest to arrange for “trucking all




                                                   13
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 14 of 17. PageID #: 4918




   containers from LA.” See MSJ Exhibit “7.” Jest credited Plaintiff for the rail charges 3 and

   Plaintiff agreed to pay the trucking. See BIO Exhibits “6” and “7.” There is no question that

   Plaintiff is liable for the trucking freight costs as it promised to pay for it. See Text attached to

   Jest BIO as Exhibit “6.” If as Plaintiff argues, Jest agreed to pay the trucking cost, then why was

   Jest crediting the rail shipments at all – it would have been a flat price. As set forth herein, Jest’s

   Motion for Summary Judgment should be granted.

            H.      VALUE ADDED TAX

            Jest is entitled to the benefit of the bargain - to be placed in as good a position as it would

   have been in had the contract been fully performed by Plaintiff. Rasnick v. Tubbs, 126 Ohio

   App.3d 431, 435, 437 (1998); Nobs Chemical, U.S.A., Inc. v. Koppers Co., Inc., 616 F.2d 212

   (1980); Wells Fargo Bank, N.A. v. U.S., 88 F.3d 1012, 1021 (1996); Restatement of the Law 2d,

   Contracts (1981) 102–103, § 344. Similarly, Jest is entitled to recover all “incidental damages”

   as a result of a breaching buyer like Plaintiff, including all expenses, charges or damages

   “otherwise resulting from the breach.” R.C. 1302.84. But for Plaintiff’s non-payment, there

   would be no VAT damages.

            Plaintiff argues that Jest cannot recover damages relating to VAT because it lacks

   standing. Plaintiff’s argument is simply inaccurate. Jest is not claiming the Chinese government

   assessed it with VAT; Jest is claiming that its manufacturers and suppliers are requiring Jest to

   pay them for the VAT caused by Plaintiff’s non-payment. See Affidavit Graves attached to MSJ

   as Exhibit “19.” The reference to this component of damages as VAT is simply to explain where

   this part of Jest’s damages arises from in this matter. If Plaintiff had timely and fully paid Jest,

   the VAT rebate would not have been lost. However, Plaintiff never timely or fully paid Jest

   3
       On Jest’s invoices, the Court will often note $900 credits starting in June/July 2018. Those are the
                                                      14
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 15 of 17. PageID #: 4919




   causing these damages. Jest is liable to its manufactures and suppliers to pay them for these

   charges. See Graves Affidavit. In order to place Jest in as good of a position as if Plaintiff had

   fully performed, Jest is legally entitled to recover these VAT damages from Plaintiff in the

   amount of $945,540.20. See MSJ Exhibit “20.” Rasnick; Nobs; Wells Fargo Bank. Jest’s

   Motion for Summary Judgment should be granted.

             I.     PLAINTIFF WAIVED ANY LOST SALES AND PROFITS

             Jest is the sole inured party in this case and Plaintiff is asserting no damages. Plaintiff

   waived and released any and all claims for lost sales or lost profits. See Stipulation attached to

   Jest’s MSJ as Exhibit “25.” Plaintiff entered into a formal stipulation waiving and releasing any

   and all claims for lost sales and lost profits. Thus, Plaintiff’s references to alleged late deliveries

   by Jest as some excuse for non-payment are a nullity. Any issue relating to lost sales due to the

   timing of delivery or late delivery has been forever waived of record. Moreover, as set forth

   above, as a matter of law, the “buyer must pay at the contract rate for any goods accepted.” R.C.

   1302.65 (emphasis added). A buyer cannot accept the goods but refuse to pay, as Plaintiff has

   done here. Jest is entitled to summary judgment in its favor and dismissal of all Plaintiff’s

   claims.

             J.     FRAUD BY PLAINTIFF

             Plaintiff claims that Jest cannot recover for fraud because it is not a tort to breach a

   contract, but the U.C.C. was not enacted to eliminate all common-law causes of action other

   than a UCC cause of action. Principles of law and equity, including common-law fraud,

   supplement the provisions of the UCC governing transactions in goods “[u]nless displaced

   by…particular provisions of [the UCC]…” R.C. 1301.03. No provisions of the UCC have


   credits for train transport. See MSJ Exhibit “4.”
                                                       15
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 16 of 17. PageID #: 4920




   displaced actions for fraud. See, generally, 1 White & Summers, Uniform Commercial Code (3

   Ed.1988) 19–20. In fact, unlike the exclusive remedy provisions of the old Uniform Sales Code,

   see Saberton v. Greenwald (1946), 146 Ohio St. 414, the UCC provides that remedies for fraud

   include those remedies available under the UCC sales provisions without making them

   exclusive. R.C. 1302.95. Accordingly, the courts hold that a cause of action for fraud is

   maintainable in addition to a UCC cause of action. Ohio Sav. Bank v. H.L. Vokes Co., 54 Ohio

   App.3d 68 (1989). Fraud claims and remedies co-exist in U.C.C. sales like the case at bar. R.C.

   1302.95.

          In this matter, even without a contract, there is a duty not to lie or misrepresent facts. In

   this matter, even without a contract, there is duty not to take property without payment. In this

   matter, even without a contract, there is duty to pay for goods and services provided. Plaintiff’s

   lies and misrepresentations about a third-party bank refusing to release money, or monetary

   restrictions placed upon it, which induced Jest to keep delivering products is actionable fraud as

   it is collateral to the contract. The obligation to pay existed under the contract, but the lies for

   the reason for non-payment to induce further shipments are distinct, collateral and extraneous.

   Finally, as set forth in Jest’s Motion for Summary Judgment any damages not recoverable for

   breach of contract may be recovered under its fraud count. Thus, the fraud claims co-exist. Jest

   is not seeking double recovery for the same damages twice. Jest is only seeking recovery for any

   damages not covered by breach of contract (if any), plus punitive/special damages, which are not

   normally recoverable for breach of contract.

   III.   CONCLUSION

          For the foregoing reasons, Jet’s Motion for Summary Judgment should be granted, and

   Defendant’s Motion for Summary Judgment denied.

                                                   16
Case: 1:18-cv-02457-PAG Doc #: 118 Filed: 12/30/19 17 of 17. PageID #: 4921




                                                  Respectfully submitted,

                                                  /s Michael R. Stavnicky
                                                  (Reg. No. 0063726)
                                                  Singerman, Mills, Desberg & Kauntz Co., L.P.A.
                                                  3333 Richmond Road, #370
                                                  Beachwood, Ohio 44122
                                                  mstavnicky@smdklaw.com
                                                  (216) 292-5807
                                                  Attorneys for Defendant/Counterclaimant
                                                  Jest Textiles, Inc.


                                      CERTIFICATE OF SERVICE

          Pursuant to Fed. R. Civ. P. 5(d) and 5(e), I hereby certify that on this 30th day of December

   2019, a copy of the foregoing was delivered by email, regular U.S. Mail or via the Court’s

   Electronic Filing System, where applicable, to all parties.


                                                    /s/ Michael R. Stavnicky




                                                     17
